1Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gregory Scott Smith, #40,819, on 12-21-2021.

The application has been amended as follows: 

Claim 10 (cancelled)

Claim 11. (Currently amended) The apparatus of claim [10]9, wherein each of the one or more measurement arms includes a metal rod that is coupled to the cross-member, and a plastic extension tube that is inserted into a end of the metal rod distal from the cross-member.  

9, wherein each of the one or more measurement arms includes a metal tube that is coupled to the cross-member, and a plastic extension that is inserted into an opening of the metal tube that is distal from the cross-member.

Allowable Subject Matter
Claims 1-6 are allowed.

In re Claim 1, none of the cited prior art teaches the method claimed.  Namely, the method of cutting tree logs using measuring structure claimed in Claim 1.  Namely, “attaching a base comprising a first attachment plate and a second attachment plate to a loader or a logging trailer supporting the loader, wherein a first extension arm comprising a proximal end that extends from the first attachment plate and a second extension arm comprising a proximal end extends from the second attachment plate; pivotally coupling a first swivel arm to a distal end of the first extension arm; pivotally coupling a second swivel arm to a distal end of the second extension arm; coupling a cross-member to the distal end of the first swivel arm; coupling the cross-member to the distal end of the second swivel arm; securing one or more measurement arms to the cross-member at a desired cut length location along the cross-member; aligning an end of a tree log with one of the measurement arms; and actuating the saw to create a log at one of the plurality of lengths.”  
None of the cited art teaches a base configured to be used for measuring cut lengths of trees including “pivotally coupling a first swivel arm to a distal end of the first 

Claims 2-6 are allowable by virtue of their dependence to Claim 1

Claims 7-9, and 11-14 are allowable.

In re Claim 7, none of the cited prior art teaches the structure claimed.  Namely, “ one or more swivel arms, with each of the one or more swivel arms being pivotally attached to the distal end of one of the one or more extension arms wherein the swivel arms can be pivoted between a deployed state and stored state; a cross-member that is coupled to the one or more swivel arms; and one or more measurement arms, wherein each of the one or more measurement arms can be adjusted to a particular position 

None of the cited art teaches a base configured to be used for measuring cut lengths of trees including “one or more swivel arms, with each of the one or more swivel arms being pivotally attached to the distal end of one of the one or more extension arms wherein the swivel arms can be pivoted between a deployed state and stored state; a cross-member that is coupled to the one or more swivel arms; and one or more measurement arms, wherein each of the one or more measurement arms can be adjusted to a particular position along the cross-member by sliding the measure arm along the cross-member between a first end and a second end of the cross-member, whereby, the apparatus can be moved to an operational state by adjusting the one or more extension arms to the extended state and adjusting the one or more swivel arms to the deployed state and the apparatus can be moved to a transport state by adjusting the one or more extension arms to the retracted state and adjusting the one or more swivel arms to the stored state.”   While Bolton (US 4,907,294) teaches measurement arms, Bolton does not teach the structure claimed, namely, adjusting the swivel arms, cross member and measurement arms in the manner claimed, as required by Claim 1. 

Claims 8-14 are allowable by virtue of their dependence to Claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724